Matter of Coyne (2016 NY Slip Op 00062)





Matter of Coyne


2016 NY Slip Op 00062


Decided on January 7, 2016


Appellate Division, First Department


Per Curiam


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 7, 2016
SUPREME COURT, APPELLATE DIVISION
First Judicial Department

John W. Sweeny, Jr.,	Justice Presiding,
Dianne T. Renwick
David B. Saxe
Judith J. Gische
Barbara R. Kapnick,Justices.


M-4284 

[*1]In the Matter of Robert F. Coyne (admitted as Robert Franklin Coyne), a suspended attorney: Departmental Disciplinary Committee for the First Judicial Department, Petitioner, Robert F. Coyne, Respondent.

Disciplinary proceedings instituted by the Departmental Disciplinary Committee for the First Judicial Department. Respondent, Robert F. Coyne, was admitted to the Bar of the State of New York at a Term of the Appellate Division of the Supreme Court for the First Judicial Department on March 25, 1996.

Jorge Dopico, Chief Counsel, Departmental
Disciplinary Committee, New York
(Naomi F. Goldstein, of counsel), for petitioner.
Respondent pro se.


Per Curiam


Respondent Robert F. Coyne was admitted to the practice of law in the State of New York by the First Judicial Department on March 25, 1996 under the name Robert Franklin Coyne. At all times relevant herein, he maintained an office for the practice of law within the First Department. Respondent's current registered address is in California.
By order of June 16, 2015, the U.S. District Court for the Southern District of New York suspended respondent for one year for misconduct committed in connection with litigation pending before the court. Specifically, the court found that respondent, inter alia, made false statements to the court, offered incomprehensible explanations to excuse the false statements, and admitted that he belatedly created a retainer agreement and backdated it.
Respondent's misconduct arose from his actions as the plaintiff's counsel in a lawsuit entitled New World Solutions, Inc. v NameMedia, Inc. In April 2011, respondent signed the complaint for Credit Legal Group as "Attorneys for Plaintiff." At the time the action was commenced, respondent and David Shaun Neal were each 50% owners of New World. Mr. Neal also worked as a paralegal at respondent's law firm, Coyne Legal Group, and its predecessor Credit Legal Group.
On December 12, 2012, respondent filed a motion to withdraw as New World's counsel. Earlier, on February 23 and March 12, 2012, Aaron Reichel, who was of counsel to Coyne Legal Group, had entered notices of appearance as counsel for the plaintiff, New World.
In April 2013, the court scheduled a conference for May 2, 2013 to address concerns it had as to who was actually representing New World. Respondent was ordered to personally appear at the conference, but was permitted to appear by telephone when the court learned that respondent would be out of the country on that date. When pressed by the court during the conference, respondent, who appeared to be confused and unsure of many of the facts, admitted that a prior statement he had made to the effect that he was never counsel of record for the plaintiff was "inaccurate" and a mistake. Further, respondent failed to provide an adequate explanation as to the allegation in an April 23, 2013 letter he had written to the court that defense counsel had misrepresented that he was counsel of record for the plaintiff. In addition, respondent was asked to explain, among other things, his statement in his December 12, 2012 declaration in support of his motion for leave to withdraw as plaintiff's counsel, that he had received no instruction from his "client," a corporation which was owned, up to one week prior, 50% by him and 50% by Mr. Neal.
The court directed respondent to appear personally at the next conference on May 28, 2013, at which time, after offering several inconsistent explanations, respondent admitted that he did not have a written retainer agreement with New World at the time he commenced the action on its behalf, and that he generated a retainer agreement sometime thereafter and backdated it.
In January 2014, the Southern District's Committee on Grievances (Grievance Committee) served respondent with an Order to Show Cause why he should not be disciplined for misconduct which violated the New York Rules of Professional Conduct (22 NYCRR 1200.0), including: rule 3.3(a)(1)(knowingly making a false statement of fact or law to a tribunal or failing to correct a false statement of material fact or law previously made to a tribunal); rule 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation); rule 8.4(d) (conduct prejudicial to the administration of justice); and rule 8.4(h) (other conduct that adversely reflects on fitness as a lawyer).
Respondent submitted a response dated January 31, 2014 in which he attempted to explain his conduct and requested that the court show him leniency, based, inter alia, on his financial difficulties and the death of his father.
The Southern District concluded that no issues were raised by respondent in his [*2]submissions requiring a hearing (SDNY Local Rule 1.5[d][4]). Accordingly, by opinion and order filed January 28, 2015, the SDNY Grievance Committee found that the record, which included respondent's admissions, established by clear and convincing evidence that respondent had committed professional misconduct. Specifically, the Grievance Committee found that: by stating in his December 2012 declaration in support of his motion to withdraw that "[p]laintiff has not provided any additional instruction regarding this matter" respondent knowingly made a false statement in violation of rules 3.3(a)(1) and 8.4(c); by stating in his April 23, 2013 letter to the court that he was not, and never had been, counsel of record for New World, he again violated rules 3.3(a)(1) and 8.4(c); and respondent's carelessness with respect to his submission of the backdated retainer agreement to the court violated rules 8.4(d) and 8.4(h). 	The court gave respondent the opportunity to file a written submission addressing the issue of sanction, but he made no further submission. Accordingly, by opinion and order filed June 16, 2015, the SDNY Grievance Committee suspended respondent from practice before the court for one year.
By notice of petition dated September 1, 2015, the Departmental Disciplinary Committee now seeks an order, pursuant to Judiciary Law § 90(2) and the Rules of the Appellate Division, First Department (22 NYCRR) § 603.3, for a reciprocal one-year suspension based upon the federal discipline. The only defenses to reciprocal discipline are enumerated at 22 NYCRR 603.3(c): a lack of notice and opportunity to be heard in the foreign jurisdiction; an infirmity of proof establishing the misconduct; or the misconduct at issue in the foreign jurisdiction would not constitute misconduct in New York. Respondent was served with the Committee's petition at his registered address in California, but has not submitted a response.
Notwithstanding the fact that respondent has not asserted any of the enumerated defenses, none are available. Respondent was afforded sufficient due process before the Southern District insofar as he was advised of the allegations against him in the Grievance Committee's Order to Show Cause, and he submitted a response which the court considered. Furthermore, the Southern District's misconduct findings are amply supported by the record, which includes respondent's admissions. The Southern District also expressly found that respondent's conduct violated the New York Rules of Professional Conduct, thereby satisfying the third prong of the test.
Thus, the only issue left for this Court to decide is the appropriate sanction to be imposed. As a general rule in reciprocal disciplinary matters, this Court gives significant weight to the sanction imposed by the jurisdiction in which the charges were initially brought (see Matter of Peters, 127 AD3d 103, 109 [1st Dept 2015]; Matter of Cardillo, 123 AD3d 147, 150 [1st Dept 2014]; Matter of Jaffe, 78 AD3d 152, 158 [1st Dept 2010]).
In this instance, a one-year suspension is in accord with this Court's precedent involving similar misconduct (see e.g. Matter of Suarez-Silverio, __ AD3d __ , 2015 NY Slip Op 07604 [1st Dept 2015][retroactive one-year suspension based on one-year suspension by the U.S. Court of Appeals for the Third Circuit for, inter alia, making false statements to court personnel regarding status of an immigration matter]; Matter of Filosa, 112 AD3d 162 [1st Dept 2013] and Matter of Gilly, 110 AD3d 164 [1st Dept 2013] [retroactive one-year suspension based on one-year suspension imposed by the Southern District for use of inaccurate expert report on damages and concealing facts regarding client's employment with new employer in order to extract favorable settlement from former employer]).
Accordingly, the Committee's petition for reciprocal discipline should be granted and respondent suspended from the practice of law in the State of New York for a period of one year, nunc pro tunc to June 16, 2015, the date of his federal suspension.
All concur.
Order filed.
(January 7, 2016)Sweeny, J.P., Renwick, Saxe, Gische, and Kapnick, JJ.THE FOLLOWING MOTION ORDERSWERE ENTERED AND FILED ONJANUARY 5, 2016
Tom, J.P., Friedman, Sweeny, Renwick, JJ.
M-5281	Giorgio Armani Corp. v SL Realty Corp. — SL Green Operating Partnership, L.P. — Madison/65 Owner LLC — 752 Development Fee LLC — 752 Madison Owner 2 LLC — 752 Madison Owner 3 LLC
Motion deemed withdrawn.
Tom, J.P., Saxe, Richter, Gische, JJ.
M-5139	Davila v Sleepy's, LLC
(And a third-party action)
Time to perfect appeal enlarged to the May 2016 Term.
Tom, J.P., Sweeny, Andrias, Gische, JJ.
M-5329	People v Jean, Alex
Leave to prosecute appeal as a poor person denied, with leave to renew, as indicated.
Tom, J.P., Sweeny, Andrias, Gische, JJ.
M-5347	People v Marishaw, Romeo
Leave to prosecute appeal as a poor person denied, with leave to renew, as indicated.
Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.
M-6055	Myers v Schneiderman — Goldberg — Seiff — Grossman — Klagsbrun — Quill — Schwarz — Thornton — End of Life Choices New York
Calendar preference granted for the February 2016 Term, as indicated.
Tom, J.P., Mazzarelli, Richter, Gische, JJ.
M-5696	Hogue v Kenilworth Apartments, Inc.
Appeal dismissed insofar as a preliminary injunction was denied against defendants. Appeal against defendant-respondent Kenilworth Apartments shall remain on calendar for the February 2016 Term.
Tom, J.P., Saxe, Richter, Gische, JJ.
M-4740	In the Matter of Harrison v Independence Care System and Office of Administration Hearings
Time to perfect appeal enlarged to the April 2016 Term, as indicated; leave to prosecute appeal as a poor person denied, with leave to renew, as indicated.
Tom, J.P., Sweeny, Richter, Manzanet-Daniels, JJ.
M-5737	People v Zuniga, Cesar
Appeal adjourned to the May 2016 Term; matter remanded to Supreme Court, New York County, for a reconstruction hearing, as indicated.
Tom, J.P., Andrias, Moskowitz, Kapnick, JJ.
M-5755	John Wiley & Sons, Inc. v Grossman
Reargument or other relief denied.
Tom, J.P., Acosta, Andrias, Moskowitz, JJ.
M-5164	Walsh v Blaggards III Restaurant Corp.
Reargument or other relief denied.
Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.
M-5594	P., Dylan v Webster Place Associates, L.P. — L., Raisa
Reargument denied; leave to appeal to the Court of Appeals granted, as indicated.
Tom, J.P., Mazzarelli, Friedman, Sweeny, JJ.
M-4691	People v Chambers, Vincent
M-4982
Writ of error coram nobis denied (M-4691); cross motion to dismiss application denied, as indicated (M-4982).
Tom, J.P., Mazzarelli, Friedman, Sweeny, JJ.
M-4700A	In the Matter of D., Aissatou v D., Mamadou
Leave to respond to appeal as a poor person granted, as indicated; the order of this Court entered October 13, 2015, recalled and vacated.
Tom, J.P., Mazzarelli, Friedman, Sweeny, Acosta, JJ.
M-6212	People v Bellinger, Willie, also known as Will, Ill
Leave to prosecute appeal as a poor person granted, as indicated.
Mazzarelli, J.P., Sweeny, Manzanet-Daniels, Gische, JJ.
M-5343	In the Matter of M., Ninoska v C., Timothy
M-5574
Appeal dismissed (M-5343); leave to prosecute appeal as a poor person denied (M-5574).
Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.
M-5398	People v Graves, Randall
Leave to prosecute appeal as a poor person granted, as indicated.
Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.
M-5304	People v Mercado, Jose
Leave to prosecute appeal as a poor person granted, as indicated.
Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.
M-5369	People v Jones, Latanya
Moving papers deemed a timely filed notice of appeal; leave to prosecute appeal as a poor person granted, as indicated.
Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.
M-5371	In the Matter of J., Stacey v W., Jamel
Leave to prosecute appeal as a poor person granted to the extent indicated.
Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.
M-5919	Serhan v Sinch
(And another action)
Time to perfect appeal enlarged to the May 2016 Term; perfected appeal adjourned to said May 2016 Term.
Mazzarelli, J.P., Friedman, Gische, Kapnick, JJ.
M-6031	Dabo v Dibblies
Certain portions of record on appeal stricken, with leave to plaintiff to file a new brief and record on appeal, as indicated; appeal adjourned to the June 2016 Term; defendant-respondent granted leave to file a new respondent's brief, if so advised.
Mazzarelli, J.P., Sweeny, Acosta, Kapnick, JJ.
M-5784	Nomura Home Equity Loan Inc., Series2006-FM2, by HSBC Bank USA, National Association v Nomura Credit & Capital, Inc.
(And other actions)
Leave to appeal to the Court of Appeals granted, as indicated.
Mazzarelli, J.P., Sweeny, Andrias, Saxe, Richter, JJ.
M-5159	Segota v Tishman Construction Corp. of New York
Reargument or other relief denied.
Mazzarelli, J.P., Acosta, Saxe, Moskowitz, JJ.
M-5479	Precast Restoration Services, LLC v Global Precast, Inc.
Reargument or other relief denied.
Mazzarelli, J.P., Renwick, Andrias, Manzanet-Daniels, JJ.
M-5614	In re W., Lisa v M., John
Reargument or other relief denied.
Mazzarelli, J.P., Moskowitz, Richter, Manzanet-Daniels, JJ.
M-5299	People v Brunner, Maurice
Counsel substituted.
Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.
M-5038	People v Uribe, Hector
Notice of appeal deemed timely filed.
Friedman, J.P., Sweeny, Andrias, Moskowitz, JJ.
M-4902	People v Concepcion, Angel
Leave to prosecute appeal as a poor person granted, as indicated.
Friedman, J.P., Sweeny, Andrias, Moskowitz, JJ.
M-5063	People v Vasquez, Kedvin
Notice of appeal deemed timely filed; leave to prosecute appeal as a poor person granted, as indicated,
Friedman, J.P., Sweeny, Andrias, Moskowitz, JJ.
M-5339	People v Joaquin, Miguel E.
Leave to prosecute appeal as a poor person granted to the extent indicated.
Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.
M-4884	Van Moore v NY Boiler Repair & Cooling Corp.
Time to perfect appeal enlarged to the May 2016 Term.
Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.
M-5259	Gottlieb v Gottlieb — Mallow, Konstam, Mazur, Bocketti & Nisonoff, P.C.
Consolidation of appeals denied.
Friedman, J.P., Acosta, Andrias, Richter, JJ.
M-5305	T., Debra v F., Andrew
Award of attorney's fees granted, and motion otherwise denied; interim relief granted by order of a Justice of this Court dated October 2, 2015, vacated.
Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.
M-5116	People v White, Freddy
Notice of appeal and order of assignment amended, as indicated.
Friedman, J.P., Andrias, Saxe, Gische, Kapnick, JJ.
M-5476	In re Jacobs v New York State Division of Human Rights
Reargument or other relief denied.
Friedman, J.P., Acosta, Moskowitz, Richter, Feinman, JJ.
M-5550	Banach v The Dedalus Foundation, Inc.
Leave to appeal to the Court of Appeal denied; interim relief granted by order of a Justice of this Court dated October 28, 2015, vacated.
Friedman, J.P., Acosta, Saxe, Gische, Kapnick, JJ.
M-4041	Rollins v Fencers Club, Inc.
Leave to appeal to the Court of Appeals granted, as indicated.
Friedman, J.P., Andrias, Saxe, Richter, Gische, JJ.
M-5629	Tribeca Lending Corporation v Bartlett, formerly known as Hill
Clarification denied.
Friedman, J.P., Sweeny, Andrias, Moskowitz, JJ.
M-5082	In the Matter of Hamilton, Orlando v Warden
Writ of habeas corpus issued; matter transferred to Supreme Court, Bronx County, for disposition; motion otherwise denied.
Friedman, J.P., Acosta, Moskowitz, Richter, JJ.
M-4398	DeMaria v RBNB 20 Owner, LLC — Linden Construction Corp.
(And other actions)
Leave to appeal to the Court of Appeals denied.
Friedman, J.P., Sweeny, Renwick, Andrias, Moskowitz, JJ.
M-5064	People v Huey, Robert
Notice of appeal deemed timely filed.
Sweeny, J.P., Renwick, Manzanet-Daniels, Gische, JJ.
M-6177	City Trading Fund v Nye
Leave to file supplemental record on appeal granted, as indicated; motion otherwise denied.
Sweeny, J.P., Acosta, Andrias, Moskowitz, JJ.
M-5445	People v Mobley, Tamira
Leave to respond to appeal as a poor person granted, as indicated; appeal adjourned to the April 2016 Term.
Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.
M-4870	People v Barbosa, Tina
Appeal deemed withdrawn; motion otherwise denied.
Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.
M-5125	People v Diaz, Adan
Moving papers deemed a timely filed notice of appeal.
Acosta, J.P., Saxe, Gische, Kapnick, JJ.
M-5146	People v Williams, Eric
Moving papers deemed a timely filed notice of appeal; leave to prosecute appeal as a poor person granted, as indicated.
Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.
M-5148	People v Piondeleon, Guido A.
Moving papers deemed a timely filed notice of appeal; leave to prosecute appeal as a poor person granted, as indicated.
Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.
M-5048	People v Castro, Hector
Leave to prosecute appeal as a poor person denied, with leave to renew, as indicated.
Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.
M-5049	People v Grossman, Paul
Leave to prosecute appeal as a poor person denied, with leave to renew, as indicated.
Acosta, J.P., Saxe, Richter, Gische, Kapnick, JJ.
M-4987	Gordon v Rol Realty Company
Appeals consolidated; time to perfect same enlarged to the June 2016 Term.
Acosta, J.P., Saxe, Gische, Kapnick, JJ.
M-5601	People v Martinaj, Bernardo
Writ of error coram nobis denied.
Renwick, J.P., Andrias, Saxe, Moskowitz, JJ.
M-5901	Transasia Commodities Investment Limited v NewLead JMEG LLC — New Lead Holdings Limited — Zolotas — Berkowitz
Leave to restore appeals to Court's calendar denied, without prejudice to renewal, as indicated.
Renwick, J.P., Andrias, Saxe, Moskowitz, JJ.
M-5585	Reussi 125 Partners LLC v Gethsemane Revival Holiness
M-5939	Center
Stay denied (M-5585); dismissal of appeal and other relief denied (M-5939); interim relief granted by order of a Justice of this Court, dated November 4, 2015, vacated.
Moskowitz, J.P., Richter, Manzanet-Daniels, Feinman, JJ.
M-5742	Sunnen v New York State Department of Health
Reargument/reconsideration denied.Tom, J.
M-5907	People v Rosario, Francisco
Leave to appeal to this Court denied.Mazzarelli, J.
M-6007	People v Rosa, Santo
Bail denied.Richter, J.
M-5558	People v Grossman, Paul
Leave to appeal to this Court granted, as indicated.Gische, J.
M-4812	People v Hernandez, Francisco
Leave to appeal to this Court denied.
Mazzarelli, J.P., Friedman, Sweeny, Saxe, Kapnick, JJ.
In the Matter of Attorneys Who Are in Violation
of Judiciary Law Section 468-a:
M-5816	Robert Kenneth Gordon, admitted on 5-19-1987,
at a Term of the Appellate Division,
First Department
Petitioner reinstated as an attorney and counselor-at-law in the State of New York, effective the date hereof. No opinion. All concur.
Mazzarelli, J.P., Friedman, Sweeny, Saxe, Kapnick, JJ.
In the Matter of Attorneys Who Are in Violation
of Judiciary Law Section 468-a:
M-5935	Richard Martin Steingard, admitted on 10-31-1988,
at a Term of the Appellate Division,
First Department
Petitioner reinstated as an attorney and counselor-at-law in the State of New York, effective the date hereof. No opinion. All concur.
Mazzarelli, J.P., Friedman, Sweeny, Saxe, Kapnick, JJ.
In the Matter of Attorneys Who Are in Violation
of Judiciary Law Section 468-a:
M-6123	Jonathan D. Oestreich, admitted on 10-28-2002,
at a Term of the Appellate Division,
First Department
Petitioner reinstated as an attorney and counselor-at-law in the State of New York, effective the date hereof. No opinion. All concur.
Friedman, J.P., Acosta, Renwick, Andrias, Kapnick, JJ.
M-5463	In the Matter of Michael P. Zulandt
(admitted as Michael Paul Zulandt),
a suspended attorney:
Petitioner reinstated as an attorney and counselor-at-law in the State of New York, effective the date hereof. No opinion. All concur.
Friedman, J.P., Sweeny, Acosta, Moskowitz, Manzanet-Daniels, JJ.
M-5005	In the Matter of Michael L. Silverman,
a suspended attorney:
Respondent disbarred and his name stricken from the roll of attorneys and counselors-at-law in the State of New York, effective the date hereof. Opinion Per Curiam. All concur.The following order was entered and filed on December
29, 2015:
Gonzalez, P.J., Tom, Sweeny, Renwick, Saxe, JJ.
M-5560	In the Matter of Jane Thomas Feldman,
a resigned attorney:
Petitioner reinstated as an attorney and counselor-at-law in the State of New York, effective the date hereof, as indicated. No opinion. All concur.The following order was entered and filed on December
30, 2015:
Gonzalez, P.J., Tom, Friedman, Sweeny, Saxe, JJ.
M-5591	In the Matter of Eric A. Klein
(admitted as Eric Alan Klein),
a suspended attorney:
Respondent directed to show cause before a Hearing Panel of the Committee, and the Hearing Panel shall thereupon hold a Hearing and issue a report and recommendation to this Court why a final order of censure, suspension or disbarment should not be made. No opinion. All concur.